


110 HR 3500 IH: Know Your Vote Counts Act of

U.S. House of Representatives
2007-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3500
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2007
			Mr. King of Iowa
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to require
		  voting systems to produce a verifiable paper record of each vote cast and to
		  ensure the security of electronic data, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Know Your Vote Counts Act of
			 2007.
		2.Additional
			 requirements for voting systems
			(a)Production of
			 permanent, individually verifiable paper record of each vote
			 castSection 301(a)(2)(B) of the Help America Vote Act of 2002
			 (42 U.S.C. 15481(a)(2)(B)) is amended—
				(1)by
			 redesignating clause (iii) as clause (iv); and
				(2)by striking
			 clauses (i) and (ii) and inserting the following:
					
						(i)After the voter
				enters a vote on the voting system, the system shall provide the voter with an
				auditable paper record showing how the vote will be recorded by the system, and
				the voter shall use such record to verify that the vote shown is the vote the
				voter intends to cast.
						(ii)If the voter does
				not verify that the vote shown on a record provided under clause (i) is the
				vote the voter intends to cast, the system shall provide the voter with the
				opportunity to change the ballot and correct any error in the vote, and shall
				provide the voter with a new auditable paper record under such clause that
				reflects the change or correction made by the voter.
						(iii)Once a voter
				verifies that the vote shown on a paper record provided under clause (i) is the
				vote the voter intends to cast (whether verified as originally entered or as
				changed and corrected as described in clause (ii)), the vote shall be final and
				the record shall serve as a permanent paper record of the
				vote.
						.
				(b)Prohibiting
			 removal of paper record from polling place; clarifying purposes for which
			 record may be usedClause (iv) of section 301(a)(2)(B) of such
			 Act (42 U.S.C. 15481(a)(2)(B)), as redesignated by subsection (a)(1), is
			 amended by striking the period at the end and inserting the following: ,
			 and for such other official purposes as may be provided under State law, and
			 may be removed from the polling place by and otherwise made available to an
			 appropriate election official for such purposes, but the record (including any
			 duplicate of the record or any photographic image of the record) may not be
			 removed from the polling place by any other person or for any other
			 purpose..
			(c)Requiring
			 voluntary voting system guidelines To include guidelines To ensure security of
			 electronic dataSection 221(b)(1) of such Act (42 U.S.C.
			 15361(b)(1)) is amended by striking the period at the end and inserting the
			 following: , including guidelines to ensure the security of any data
			 which is transmitted or received electronically by voting
			 systems.
			3.Effective
			 dateThis Act and the
			 amendments made by this Act shall apply with respect to the regularly scheduled
			 general election for Federal office in November 2008 and each succeeding
			 election for Federal office.
		
